DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 03/04/2021.  

Claim Objections

Claims 2-3, 5-8, 10-11, 13-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.2.	Ascertaining the differences between the prior art and the claims at issue.3.	Resolving the level of ordinary skill in the pertinent art.4.	Considering objective evidence present in the application indicating                 obviousness or nonobviousness.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brok et al. (U.S. Pub.  20060227972) in view of Bryce et al. (U.S. Pub.  20080092204).

Regarding claim 1 Brok disclose a playback device comprising: at least one processor para. 58, “control units may include a microprocessor, a microcontroller”; 
non-transitory computer-readable medium para. 58, “The storage media may include different forms of memory including semiconductor memory devices such as dynamic or static random access memories (DRAMs or SRAMs)”; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to: 
communicate with a computing device via a first wireless network, para. 38, Fig. 1 item 140(1), the wireless communication device 115 may detect and identify the first visible Wi-Fi networks 140 to communicate with; 
while communicating with the computing device via the first wireless network, detect a second wireless network that is available for connection para. 44, Fig. 4, “the wireless communication device 115 may use the Wi-Fi client S/F 120 of the OS engine 170 for receiving from the server 180 the list 175, for example, a preferred list of the hidden and/or visible networks associated with the wireless AP 130, as set forth in block 410”. While connected to the first visible wireless network 140 the communication device received a list from the server of a plurality of hidden networks, the second wireless network it is at least the first network on the list of the hidden network for either automatically or manually selecting the Wi-Fi network; 
wherein the second wireless network is configured separately from the first wireless network para. 4, “A variety of Wi-Fi access points (APs) support the provisioning of multiple virtual networks, identified by a service set identifier (SSID), which is a unique label that distinguishes one WLAN from another”; 
determine a network characteristic of the second wireless network para. 27, “for a detectable hidden network, the client 125 may notice a beacon frame broadcast with an empty SSID (for example, either a length being set to "0" or a space (` `) is used))”; 
based on the determined network characteristic of the second wireless network, transition from communicating with the computing device via the first wireless network to communicating with the computing device via the second wireless network para. 26, “Accordingly, the client-server based communication system 100 may enable authorized users or client software, such as the Wi-Fi client S/F 120 to detect and select a hidden network, regardless of organization of networks in the vicinity of the transceiver, i.e., "client" 125 of the wireless communication device 115”, 
Brok does not explicitly disclose wherein communicating with the computing device via the second wireless network comprises receiving a second audio playback command from the computing device via the second wireless network. However Bryce teach, para. 102, “during phase 4 the master wireless loudspeaker subsystem 22 remains associated to wireless network 29 -read as: second wireless network- (…). The rationale for this approach is to allow the wireless loudspeaker subsystems to play media maintained on server 39 under instruction of control point 38”. It would be obvious to one having ordinary skill in the art to understand that the instruction sent by control point 38 would be playback related commands.
Bryce further teach, play back audio content based on the second audio playback command page. 102, Fig. 14, “during phase 4 the master wireless loudspeaker subsystem 22 remains associated to wireless network 29 -read as: second wireless network-. Control point 38 and server 39 remain associated to wireless network 29 (…). The rationale for this approach is to allow the wireless loudspeaker subsystems to play media maintained on server 39 under instruction of control point 38”. Fig. 14 shows an example of the wireless loudspeaker system receiving instructions to play the media from the server. Although there is no indication of the order of the instructions it would be obvious to indicate the playback command on any of instructions sent as needed.
Brok and Bryce are analogous because they pertain to the field of data communication networks and, more specifically, to establishing network connections.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Bryce in the system of Brok so the system only uses the necessary resources to stream the media on the network on the corresponding devices that belong to the loudspeaker system. The motivation for doing so would have been to easily maintain a media network which have different requirement that other types of data and it is used in very many common environments with the same purpose.
Claim 9 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 17 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brok et al. (U.S. Pub.  20060227972) in view of Bryce et al. (U.S. Pub.  20080092204) further in view of Tuysserkani (U.S. Pub. 20110060378).
Regarding claim 4, Brok and Bryce does not explicitly disclose wherein the program instructions that are executable by the at least one processor such that the playback device is configured to determine a network characteristic of the second wireless network comprise program instructions that are executable by the at least one processor such that the playback device is configured to determine a signal strength of the second wireless network. However Tuysserkani teaches, para. 72, “the wireless modem 74 may be configured to establish a data communication link with a variety of different types of networks, such as a cellular telephone data network or a WiFi network, and may make a network selection based upon sensed signal strengths”.
Brok, Bryce and are analogous because they pertain to the field of data communication networks and, more specifically, to establishing network connections.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Tuysserkani in the system of Brok and Bryce so any network device could switch to a network with a highest quality of connection than the one that it is connected to or that are available to it. The motivation for doing so would have been to maintain and improve the quality of services of the based on the current network requirements.
Regarding claims 12 and 19 the limitations of claims 12 and 19 are rejected in the same manner as analyzed above with respect to claim 4. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gercekci et al. (U.S. Pub. 20080253317) which disclose(s) wireless networks for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RR/Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471